     

Exhibit 10.1

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT dated as of February 3,
2014 (this “Agreement”) is entered into among ExamWorks Group, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders party hereto and Bank
of America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of October 11, 2010 (as
amended or modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower (or one of its Wholly Owned Subsidiaries) desires to
acquire all of the outstanding Equity Interests of G&L Intermediate Holdings,
Inc. (“G&L Holdings”) for cash consideration of approximately $75,000,000, plus
up to $18,000,000 of Earn Out Obligations payable in accordance with the terms
of that certain Stock Purchase Agreement, dated on or about the date hereof, by
and among ExamWorks, Inc., G&L Holdings, G&L Investment Holdings, LLC and the
other parties thereto (such acquisition, the “G&L Acquisition”);

 

WHEREAS, the aggregate consideration to be paid by the Borrower in connection
with the G&L Acquisition will exceed the amount of consideration for an
Acquisition permitted by clause (ix) of the definition of “Permitted
Acquisitions” in Section 1.01 of the Credit Agreement; and

 

WHEREAS, the Borrower has requested that the Lenders permit the G&L Acquisition
notwithstanding the limit on consideration set forth above and also make the
amendment to the Credit Agreement as set forth below;

 

WHEREAS, the Lenders are willing to permit the G&L Acquisition and amend the
Credit Agreement subject to the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.            Consent.

 

(a)     Subject to the other terms and conditions of this Agreement,
notwithstanding that the G&L Acquisition exceeds the limit on consideration
permitted by clause (ix) of the definition of “Permitted Acquisitions” in
Section 1.01 of the Credit Agreement, the Lenders hereby consent to the G&L
Acquisition and agree that the G&L Acquisition shall constitute a “Permitted
Acquisition” for purposes of Section 8.02(g) of the Credit Agreement; provided
that the G&L Acquisition satisfies all other requirements set forth in the
definition of “Permitted Acquisitions”. The consent of the Lenders (by action of
the Required Lenders) provided pursuant to this Section 1(a) shall become null
and void if the G&L Acquisition shall not have occurred by March 31, 2014.

 

 


--------------------------------------------------------------------------------

 

 

(b)     The above consent shall not modify or affect the Loan Parties’
obligations to comply fully with the terms of Section 8.02(g) of the Credit
Agreement or any other duty, term, condition or covenant contained in the Credit
Agreement or any other Loan Document in the future, except as expressly set
forth herein. The above consent is limited solely to the matters described
above, and nothing contained in this Agreement shall be deemed to constitute a
waiver of any other rights or remedies the Administrative Agent or any Lender
may have under the Credit Agreement or any other Loan Documents or under
applicable law.

 

2.            Amendment to Credit Agreement. In Section 1.01 of the Credit
Agreement, the definition of “Permitted Acquisition” is hereby amended to read
as follows:

 

“Permitted Acquisitions” means Investments consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (i) no Default shall have occurred and
be continuing or would result from such Acquisition, (ii) the property acquired
(or the property of the Person acquired) in such Acquisition is used or useful
in the same or a related line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (iii) the property or the Person acquired in such Acquisition shall
have attained positive EBITDA (as calculated in accordance with the definition
of Consolidated EBITDA contained herein) for the immediately preceding twelve
month period preceding the consummation of such Acquisition, as demonstrated
pursuant to financial information satisfactory to the Administrative Agent,
unless the aggregate consideration (including cash and non-cash consideration,
any assumption of Indebtedness, deferred purchase price and any Earn-Out
Obligations) paid by the Borrower or any such Subsidiary, as applicable, for
such Acquisition is less than $5,000,000, (iv) the Administrative Agent shall
have received, within 30 days from the date of the consummation of such
Acquisition, all items in respect of the Equity Interests or property acquired
in such Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.14, (v) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors, shareholders or other comparable
governing body, of such other Person shall have duly approved such Acquisition,
(vi) the Borrower shall have delivered to the Administrative Agent prior to the
consummation of such Acquisition (A) a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth
in Section 8.11 as of the most recent fiscal quarter for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or (b) and
(B) to the extent then available to the Borrower, third party diligence reports
on the target of such Acquisition (or, if no such third party diligence reports
have been prepared, recent financial statements of such target then available to
the Borrower) and other information with respect to the target of such
Acquisition, (vii) at least five (5) days prior to the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent (A)
drafts of any then-available purchase agreement or merger agreement with respect
to such Acquisition and (B) a quality of earnings report for the target of such
Acquisition (to the extent such target has EBITDA greater than $3,000,000 for
the most recent twelve month period for which financial statements are
available), (viii) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects at and
as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent such representations and warranties expressly relate to an
earlier date and (ix) the aggregate consideration (including cash and non-cash
consideration, any assumption of Indebtedness, deferred purchase price and any
Earn-Out Obligations) paid by the Borrower or any such Subsidiary, as
applicable, for any such Acquisition shall not exceed $75,000,000.

 

3.            Conditions Precedent. Receipt by the Administrative Agent of the
following:

 

 
2

--------------------------------------------------------------------------------

 

 

(a)     counterparts of this Agreement duly executed by the Borrower, the
Guarantors, the Required Lenders and Bank of America, N.A., as Administrative
Agent.

 

(b)     a consent and amendment fee, for the account of each Lender that
consents to this Agreement, equal to five basis points (0.05%) of the amount of
such Lender’s Revolving Commitment.

 

4.            Miscellaneous.

 

(a)     The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. The Loan Parties
hereby confirm and agree that all Liens now or hereafter held by the
Administrative Agent for the benefit of the holders of the Obligations as
security for payment thereof remain in full force and effect and are unimpaired
by this Agreement.

 

(b)     Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents as modified hereby and (iii) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Loan Documents except as
expressly set forth herein.

 

(c)     The Loan Parties hereby represent and warrant as follows:

 

(i)       Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.

 

(ii)     This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(iii)     No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.

 

(d)     The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) on and as of the date hereof with the same effect as if made on and as
of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date or have been previously updated or
amended and (ii) no event has occurred and is continuing, or would result from
the execution and delivery of this Agreement, which constitutes a Default or an
Event of Default.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(f)     Each of the parties hereto hereby agrees that this Agreement shall be
deemed to be, and is, a Loan Document.

 

(g)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

[Signature pages follow]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

EXAMWORKS GROUP, INC.,

a Delaware corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 

 

 



GUARANTORS:

EXAMWORKS, INC., a Delaware corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 

                 

IME SOFTWARE SOLUTIONS, LLC,

a Michigan limited liability company

EXAMWORKS REVIEW SERVICES, LLC,

a Delaware limited liability company

EXAMWORKS EVALUATIONS OF NEW YORK,

LLC, a New York limited liability company

MEDICOLEGAL SERVICES, LLC,

a Delaware limited liability company

IME RESOURCES, LLC,

a Delaware limited liability company

CREDENTIALMED, LLC,

a Delaware limited liability company

NEXWORKS, LLC,

a Delaware limited liability company

 



 

  

By: ExamWorks, Inc., its sole member

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 

  

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

EXAMWORKS GROUP, INC.



 


--------------------------------------------------------------------------------

 

 



EXAMWORKS AP, INC., a Delaware corporation

EXAMWORKS CANADA, INC., a Delaware corporation

EXAMWORKS EUROPE, INC., a Delaware corporation

MARQUIS MEDICAL ADMINISTRATORS, INC.,

a New York corporation

SOUTHWEST MEDICAL EXAMINATION SERVICES, INC.,

a Texas corporation

PACIFIC BILLING SERVICES, INC.,

a Texas corporation

DIAGNOSTIC IMAGING INSTITUTE, INC.,

a Texas corporation

NETWORK MEDICAL REVIEW COMPANY,

LTD., an Illinois corporation

MES GROUP, INC.,

a Michigan corporation

MEDICAL EVALUATION SPECIALISTS,

a California corporation

MEDICAL EVALUATION SPECIALISTS, INC.,

a Michigan corporation

LONE STAR CONSULTING SERVICES, INC.,

a Texas corporation

MES MANAGEMENT SERVICES, INC.,

a New York corporation

MLS GROUP OF COMPANIES, INC.,

a Michigan corporation

VERITY ADMINISTRATORS, INC.,

a Delaware corporation

 

 

 

 

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 



 

 





RICWEL OF WEST VIRGINIA, LLC,

a West Virginia limited liability company

 

     

 

By: ExamWorks, Inc., its sole member and manager

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 



 

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

EXAMWORKS GROUP, INC.

 
 

--------------------------------------------------------------------------------

 

 



DDA MANAGEMENT SERVICES, LLC,

a New York limited liability company

 

     

 

By: Lone Star Consulting Services, Inc., its sole member

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 



 

 



CALMED EVALUATION SERVICES, LLC,

a Delaware limited liability company

 

     

 

By: MES Group, Inc., its sole member

 

 

 

  

 

 

By:

/s/ J. Miguel Fernandez de Castro

 

 

Name:

J. Miguel Fernandez de Castro

 

 

Title:

Chief Financial Officer, Senior Executive Vice President and Treasurer

 



 

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

EXAMWORKS GROUP, INC.





 


--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE



AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

  

 

 

By:

/s/ Joan Mok

 

 

Name:

Joan Mok

 

 

Title:

Vice President

 



 



LENDERS: BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

 

 

 

  

 

 

By:

/s/ E. Mark Hardison

 

 

Name:

E. Mark Hardison

 

 

Title:

Vice President

 



 



GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

 

 

 

  

 

 

By:

/s/ R. Hanes Whiteley

 

 

Name:

R. Hanes Whiteley

 

 

Title:

Duly Authorized Signatory

 



 



FIFTH THIRD BANK, an Ohio banking corporation,

as a Lender

 

 

 

  

 

 

By:

/s/ Philip Renwick

 

 

Name:

Philip Renwick

 

 

Title:

Vice President

 





 





SUNTRUST BANK,

as a Lender

 

 

 

  

 

 

By:

/s/ Mary E. Coke

 

 

Name:

Mary E. Coke

 

 

Title:

Vice President

 



 



WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

 

 

 

  

 

 

By:

/s/ Tiffany Calloway

 

 

Name:

Tiffany Calloway

 

 

Title:

Vice President

 





 





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

  

 

 

By:

/s/ Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 





 



 

 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

EXAMWORKS GROUP, INC.

 
 

--------------------------------------------------------------------------------

 

 



 

By:

/s/ Samuel Miller

 

 

Name:

Samuel Miller

 

 

Title:

Authorized Signatory

 



 



BARCLAYS BANK PLC,

as a Lender

 

 

 

  

 

 

By:

/s/ Nina Guinchard

 

 

Name:

Nina Guinchard

 

 

Title:

Assistant Vice President

 





 





COMMUNITY & SOUTHERN BANK,

as a Lender

 

 

 

  

 

 

By:

/s/ Brian R. McLean

 

 

Name:

Brian R. McLean

 

 

Title:

Director Corporate Banking

 





 





GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

  

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 





 



 

 

SIXTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

EXAMWORKS GROUP, INC.